Citation Nr: 0722231	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left heel or ankle disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1957.

By rating action dated in February 2003, the Regional Office 
(RO) denied the veteran's claim for service connection for 
left heel and ankle conditions.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
He subsequently sought to reopen the claim.  

In a rating decision dated in November 2004, the RO concluded 
that new and material evidence had not been submitted, and 
the claim for service connection for left ankle and heel 
conditions remained denied.  In addition, the RO denied 
service connection for a left knee disability, bilateral 
hearing loss and tinnitus, as well as a claim for an 
increased rating for hemorrhoids.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  By rating decision dated in February 2003, the RO denied 
service connection for a left ankle or left heel disability.  
The veteran was notified of this decision and of his right to 
appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the February 2003 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a left ankle or heel disability.

3.  The service medical records are negative for complaints 
or findings pertaining to the left knee.

4.  A left knee disability, include arthritis, was initially 
demonstrated many years after service, and there is no 
competent medical evidence to link it to service.

5.  The veteran's hemorrhoids are thrombotic, but most recent 
clinical evidence fails to show persistent bleeding, anemia, 
or fissures.


CONCLUSIONS OF LAW

1.  The RO's decision of February 2003, which denied service 
connection for left ankle and left heel disabilities, is 
final.  38 U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

2.  The evidence received since February 2003 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for a left ankle or left heel disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  A left knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

4.  A rating in excess of 10 percent for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In an August 2004 letter, the RO provided notice to the 
veteran regarding the basis for the prior denial of service 
connection, as well as what information and evidence 
constitutes new and material evidence, what information and 
evidence is needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the veteran, and what information and evidence will be 
obtained by VA.  A letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was sent in March 2006.  

In this case, a March 2005 letter provided notice to the 
veteran regarding what information and evidence are needed to 
substantiate the claims for service connection for a left 
knee disability and for an increased rating for hemorrhoids, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA medical records and examination reports, and the veteran's 
testimony at a hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including hearing testimony, service medical records, private 
medical records, and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

        I.  New and material 

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

In the present appeal, the last final denial of the claim for 
service connection for a left heel or ankle disability is the 
RO's February 2003 determination.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that decision.  In order to do so, the Board 
will summarize the evidence that was of record pertaining to 
the claim at the time of the February 2003 decision of the 
RO, and the evidence presented subsequently.  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO denied the veteran's claim for service connection for 
left ankle and heel disabilities in February 2003 on the 
basis that there was no indication in the service medical 
records or post-service medical records of treatment for 
either condition. 

The service medical records are negative for complaints or 
findings pertaining to the left ankle or heel.  It is 
significant to point out that the veteran denied any bone or 
joint abnormality on a report of medical history in October 
1957, in conjunction with the separation examination.  A 
clinical evaluation of the lower extremities and feet was 
normal.  A left ankle scar was reported.  

The evidence of record also included the report of a May 1958 
VA general medical examination.  An examination of the feet 
at that time was negative.  When seen in a VA outpatient 
treatment clinic in July 1989, the veteran referred to being 
in a "car wreck" in service, and he indicated he had 
injured his ankle.  He also stated he had pain in his arms or 
legs and weakness or difficulty moving his arms or legs.

A November 2002 report from a private physician shows that 
the veteran complained of left ankle pain.  He related that 
he had "rolled it since 1957 off and on."  Following an 
examination, the impression was bone island with recurrent 
instability of the left ankle.  

The evidence received subsequent to the February 2003 rating 
decision includes VA and private medical records.  The 
veteran was seen by a private physician in January 2003 and 
asserted that he originally hurt his left ankle in service, 
and that he had experienced recurrent ankle sprains since 
that time.  He complained of some pain radiating up into the 
Achilles.  The impression was instability and weakness of the 
left ankle.  

The veteran again reported a history of trauma to the left 
ankle in service at a VA outpatient treatment clinic in 
November 2004.  It was indicated that a private physician had 
recommended surgery.

The fact remains that there is no competent medical evidence 
demonstrating that the veteran has a left ankle or left heel 
disability that is related to service.  Although the veteran 
continues to report that he injured his left ankle in 
service, there is no clinical evidence to support this claim.  
As noted above, the separation examination establishes that 
the feet were clinically normal.  In addition, there is no 
evidence of treatment for the left ankle for many years 
following the veteran's separation from service.  Moreover, 
no disability of the left heel has been identified at any 
time.  As such, the deficiency noted as the basis for the 
prior final denial remains unestablished.  There is no 
medical evidence suggesting that a current left ankle 
disability is related to service, or that the veteran has any 
disability of the left heel.  The additional evidence does 
not raise a reasonable possibility that a left ankle or heel 
disability was incurred in service, when considered in 
conjunction with the record as a whole.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for a left ankle or left heel 
disability is not reopened.

	II.  Left knee

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence supporting the veteran's claim includes his 
statements and some medical records.  In this regard, the 
Board acknowledges that a November 2001 
X-ray study revealed early degenerative joint disease of the 
left knee.  The veteran was seen by a private physician in 
December 2004 for follow-up for his left knee.  It was 
reported that he had injured it in service multiple times.  
The examiner stated that he thought that the veteran was seen 
in service and that he had gradually had increasing pain 
since 1957.  Magnetic resonance imaging revealed a medial 
meniscus tear of the left knee with some chondromalacia.  
Later that month, the same physician wrote a statement 
indicating that the veteran was under his care for left knee 
pain.  The physician commented that the veteran's current 
disability could possibly be caused and/or aggravated by his 
service activities.  In February 2006, the physician opined 
that based upon the veteran's history of multiple injuries 
and the findings at surgery, he thought there could be some 
correlation, especially if he had experienced problems off 
and on with the knee throughout the years since he was in 
service.

The evidence against the veteran's claim includes the service 
medical records and post-service medical records.  The 
service medical records are negative for complaints or 
findings concerning the left knee.  On a report of medical 
history in October 1957, the veteran denied any bone or joint 
abnormality, or a trick or locked knee.  A clinical 
evaluation of the lower extremities on the separation 
examination in October 1957 was normal.  There was no 
clinical evidence of any left knee problems on the May 1958 
VA examination conducted following the veteran's discharge 
from service.  

The Board acknowledges that a possible medial meniscus tear 
of the left knee was noted by a private physician in November 
1998.  It was reported that the veteran had twisted his left 
knee when he fell down.  It is significant to observe that no 
mention was made at that time of any complaints concerning 
the left knee being related to service.  

The Board has considered the opinion of the veteran's private 
physician.  It is significant to point out, however, that it 
was clearly predicated on the history furnished by the 
veteran, and that history is simply not supported by the 
record.  Contrary to the assumption by the physician, there 
is simply no objective evidence in the service medical 
records of any treatment for left knee.  Similarly, there is 
no clinical evidence of any left knee problems for many years 
following the veteran's separation from service.  As the 
Board is not bound to accept medical conclusions which are 
based on a history supplied by the veteran, where the history 
is unsupported by the medical evidence, the Board does not 
have to accept that portion of the diagnoses.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
or an opinion from a physician 
which is predicated on erroneous facts.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a left knee disability.  

	III.  Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

A 20 percent evaluation may be assigned for hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent evaluation 
may be assigned for hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Diagnostic Code 7336.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  When he was seen by a 
private physician in September 2004, it was reported that he 
had a thrombosed external hemorrhoid.  A rectal fissure was 
also noted.  In addition, the Board acknowledges that when he 
was examined by the VA in October 2004, the veteran related 
that his hemorrhoids were symptomatic intermittently and that 
they bled on occasion.  

The evidence against the veteran's claim includes the 
findings on the October 2004 VA examination.  The Board 
emphasizes that the veteran conceded at that time that he had 
never bled enough to be anemic.  The examination disclosed 
that the veteran had soft external hemorrhoids that had 
apparently been thrombosed, but was soft at that time.  It 
was tender to palpation.  He also had tissue consistent with 
internal hemorrhoids.  The examiner noted that there was no 
bleeding.  The diagnosis was internal and external 
hemorrhoids.  

As noted above, in order to assign a 20 percent rating for 
hemorrhoids, the evidence must demonstrate persistent 
bleeding and anemia or fissures, none of which was been 
documented on the VA examination in October 2004.  In this 
regard, the veteran reported only occasional bleeding and 
never being anemic.  Although a fissure was noted in 
September 2004, such was resolved by the October 2004 
examination.  The Board concludes, accordingly, that the 
veteran's symptoms more nearly approximate the criteria for 
the 10 percent rating presently assigned.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
hemorrhoids.  




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for a left heel or ankle disability, the 
appeal is denied.

Service connection for a left knee disability is denied.

An increased rating for hemorrhoids is denied.


REMAND

The veteran also asserts that service connection is warranted 
for bilateral hearing loss and tinnitus.  The discharge 
certificate discloses that his military occupational 
specialty was field artillery and he received a marksman 
badge.  

An audiogram at a private facility in October 2004 revealed 
that the veteran had a mild high frequency sensorineural 
hearing loss.  In a March 2006 statement, a private 
audiologist and a private physician concluded that the 
veteran's old noise exposure could be a contributing factor 
to his hearing loss and tinnitus.  They also conceded that it 
was just as likely that he had age-related hearing loss.  The 
veteran has not been afforded an audiometric examination by 
the VA following his discharge from service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AOJ for action as 
follows:

1.  The AOJ should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his bilateral 
hearing loss and tinnitus following his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the AOJ should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and etiology of his bilateral 
hearing loss and tinnitus.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's bilateral 
hearing loss and tinnitus are related to 
service, including noise exposure 
therein.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder must be made available to 
the examiner and reviewed by the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the AOJ should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


